Stephens, J.
Since a void petition for certiorari can not, after it lias, been dismissed, be renewed under section 4381 of the Civil Code (1910), providing for the renewal of suits within six months after dismissal, and since it appears from the record that the petition for certiorari in the present case was a renewal of one which had been adjudicated as void for the want of a valid bond and dismissed on that ground, the trial judge did not err in refusing to sustain the certiorari.

Judgment affirmed.


Jenkins, P. J., and Rill, J., concur.